Coon, J.
This is an appeal by employer from a decision of the Unemployment Insurance Appeal Board which affirmed a decision of a referee and an initial determination of the Industrial Commissioner holding that Capitol District Transportation Company, Inc. (hereinafter called “ Capitol ”), is liable for additional contributions, and that United Traction Company (hereinafter called “ United ”), is entitled to a credit as a result of the reallocation of the wages of certain joint employees.
*292There is no dispute about the facts or figures, the only question being whether certain officers and administrative employees who performed services for both corporations may be considered employees of Capitol. At the times involved here United operated trolley cars and Capitol operated busses. United owned all the stock of Capitol and financed its organization. Each had the same officers, although the directors were not the same. The two corporations occupied the same building. Each kept its own books, separate bank accounts, filed separate unemployment insurance returns, and generally operated as a separate entity. Each month United charged and Capitol paid a share of administrative expenses for services performed by the administrative employees here involved, but Capitol did not list them as employees for unemployment insurance purposes. Capitol’s books reflected payments made to United for their services.
Since these employees performed services for both, they were employees of Capitol as well as United. They were joint employees of both. (Matter of De Noyer v. Cavanaugh, 221 N. Y. 273; Matter of Miller, 260 App. Div. 888.) This is not a case of one corporation contracting to manage another, as in Matter of Fulton Shipoperators P. é I. Service (Corsi) (273 App. Div. 614).
The decision of the Unemployment Insurance Appeal Board should be affirmed.
Foster, P. J., Heeeernan, Brewster and Bergan, JJ., concur.
Decision of the Unemployment Insurance Appeal Board affirmed, with costs to the Industrial Commissioner.